 



EXHIBIT 10.1
FIRST AMENDMENT TO THIRD AMENDED AND RESTATED CREDIT AGREEMENT
     THIS FIRST AMENDMENT TO THIRD AMENDED AND RESTATED CREDIT AGREEMENT (this
“Amendment”) is made as of the 14th day of October, 2005, among BR HOLDING,
INC., a Georgia corporation (“Bull Run”), CAPITAL SPORTS PROPERTIES, INC., a
Delaware corporation (“Capital”), HOST COMMUNICATIONS, INC., a Kentucky
corporation (“Host”), and DATASOUTH COMPUTER CORPORATION, a Delaware corporation
(“Datasouth”), as borrowers (Bull Run, Capital, Host, and Datasouth
collectively, the “Borrowers”), BULL RUN CORPORATION (the “Parent”), J. MACK
ROBINSON, a Georgia resident (“Robinson”), and HOOP-IT-UP INTERNATIONAL, INC., a
Delaware corporation, as guarantors (collectively with Parent and Robinson, the
“Guarantors”), W. JAMES HOST, a Kentucky resident, as pledgor (the “Pledgor”,
and together with the Borrowers and Guarantors, the “Credit Parties”), the
LENDERS party hereto (the “Lenders”), WACHOVIA BANK, NATIONAL ASSOCIATION (an
“Issuing Bank”), and WACHOVIA BANK, NATIONAL ASSOCIATION (the “Administrative
Agent”).
R E C I T A L S:
     The Borrowers, the Parent, the Administrative Agent, the Issuing Bank and
the Lenders entered into that certain Third Amended and Restated Credit
Agreement dated as of October 18, 2004 (the “Credit Agreement”). Capitalized
terms used in this Amendment which are not otherwise defined in this Amendment
shall have the respective meanings assigned to them in the Credit Agreement.
     The Borrowers have requested the Administrative Agent, the Issuing Bank and
the Lenders amend the Credit Agreement to extend the Maturity Date, to increase
the commitments, to change certain financial covenants and to make certain other
changes to the Credit Agreement as set forth herein.
     Robinson entered into that certain Third Amended and Restated Robinson
Pledge Agreement made as of October 18, 2004 (the “Robinson Pledge Agreement”)
in favor of Administrative Agent.
     The Borrowers and Robinson have requested the Administrative Agent amend
the Robinson Pledge Agreement (the “Robinson Pledge Amendment”) simultaneous
with this Amendment to make certain changes to the Robinson Pledge Agreement.
     NOW, THEREFORE, in consideration of the Recitals and the mutual promises
contained herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged by each of the parties hereto, the
parties hereto intending to be legally bound hereby, agree as follows:
     SECTION 1. Recitals. The Recitals are incorporated herein by reference and
shall be deemed to be a part of this Amendment.

 



--------------------------------------------------------------------------------



 



     SECTION 2. Amendments. The Credit Agreement is hereby amended as set forth
in this Section 2.
     SECTION 2.1 Amendments to Definitions. The definitions set forth in
Section 1.01 of the Credit Agreement are hereby amended as follows:
          Section 2.1.1 The definition of “EBITDA” shall be amended to add a new
subsection (f) to read follows:
          (f) one time, non-reoccurring costs incurred in the proposed merger
with Triple Crown Media, Inc., to the extent deducted from Operating Income.
          Section 2.1.2 The definition of “Interest Expense” shall be amended
and restated in its entirety to read as follows:
          “Interest Expense” shall mean, for any period, interest expense of the
Parent and its Subsidiaries, determined on a consolidated basis in accordance
with GAAP, and including capitalized and non-capitalized interest and the
interest component of Capitalized Lease Obligations but, notwithstanding GAAP,
excluding (i) the payment by the Parent and its Subsidiaries of Dividends on
their preferred stock and (ii) the accrual by the Parent and its Subsidiaries of
non-cash interest payable to Robinson on any Subordinated Note acquired by
Robinson, when such interest is payable to Robinson solely at the maturity date
of the Subordinated Note.
          Section 2.1.3 The definition of “Robinson Pledge Agreement” shall be
amended and restated in its entirety to read as follows:
          “Robinson Pledge Agreement” shall mean that certain Third Amended and
Restated Robinson Pledge Agreement dated October 18, 2004 (as amended by that
certain First Amendment to Third Amended and Restated Credit Agreement and
Robinson Pledge Agreement dated as of October 14, 2005) executed by Robinson in
favor of the Administrative Agent, substantially in the form of Exhibit M
attached hereto, pursuant to which Robinson pledges to the Administrative Agent,
for its benefit and for the benefit of the Issuing Banks and the Lenders the
shares of Capital Stock set forth on Schedule 1 thereto, and such other shares
of Capital Stock as may be required by the terms thereof, as the same may be
amended, restated, supplemented or otherwise modified from time to time
hereafter.
          Section 2.1.4 The definition of “Maturity Date” shall be amended and
restated in its entirety to read as follows:
          “Maturity Date” shall mean November 15, 2006, or such earlier date as
payment of the Loans shall be due (whether by acceleration or otherwise) in
accordance with the terms hereof.

2



--------------------------------------------------------------------------------



 



          Section 2.1.5 There shall be added a new definition of “Principal
Reduction Date” which shall read in its entirety as follows:
          “Principal Reduction Date” shall have the meaning ascribed thereto in
Section 2.6(d)(iii) hereof.
          Section 2.1.6 The definition of “Tranche B Revolving Loan Commitment”
shall be amended and restated in its entirety to read as follows:
          “Tranche B Revolving Loan Commitment” shall mean the several
obligations of the Tranche B Revolving Lenders to advance to the Borrowers
$6,000,000, on and after the Agreement Date, in accordance with their respective
Tranche B Revolving Loan Commitment Ratios, pursuant to the terms hereof, and as
such amount may be reduced from time to time, pursuant to the terms hereof. Each
reference to the Tranche B Revolving Loan Commitment contained in this Agreement
shall be deemed to refer to the Tranche B Revolving Loan Commitment then in
effect.
          Section 2.1.7 The definition of “Tranche B Revolving Loan Notes” shall
be amended and restated in its entirety to read as follows:
          “Tranche B Revolving Loan Notes” shall mean those certain promissory
notes of even date herewith in the aggregate principal amount of $6,000,000,
issued by the Borrowers to each of the Tranche B Revolving Lenders and
substantially in the form of Exhibit K-2 attached hereto, and any extensions,
renewals or amendments to, or replacements of, the foregoing.
     SECTION 2.2 Amendment to Article 2. Article 2 of the Credit Agreement is
hereby amended as follows:
          Section 2.2.1 Section 2.1 of the Credit Agreement is hereby amended by
deleting “$58,931,694.54” and inserting “$61,931,694.54” in lieu thereof.
          Section 2.2.2 Section 2.6(d)(i) of the Credit Agreement shall be
amended and restated in its entirety to read as follows:
          (i) In the event that after the Agreement Date, the Parent or any
Borrower or any Subsidiary of any Borrower shall issue any Capital Stock (other
than in connection with the last sentence of this Section 2.6(d)(i)), one
hundred percent (100%) of the Net Cash Proceeds received by the Parent, such
Borrower or such Subsidiary from such issuance shall be paid on the date of
receipt thereof by the Parent, such Borrower, or such Subsidiary to the Lenders
as a mandatory payment of the Loans. Subject to the provisions of Section 8.2(d)
hereof, the payment due hereunder shall be applied, on a pro rata basis, to
reduce the outstanding principal balance of the Term Loans, and any surplus
shall be applied to repay outstanding Revolving Loans on a pro rata basis.
Nothing in this Section shall authorize any Borrower to issue any Capital Stock
or incur any Funded Debt

3



--------------------------------------------------------------------------------



 



     except as expressly permitted by this Agreement. The Revolving Loan
Commitments shall not be permanently reduced by the amount of any payment of the
Revolving Loans due under this Section 2.6(d)(i). Notwithstanding the foregoing,
the Parent or any Borrower or any Subsidiary of any Borrower may issue any
Capital Stock in connection with any equity contribution or a series of equity
contributions, up to an aggregate amount of $15,000,000, less the amount, if
any, of subordinated Indebtedness outstanding pursuant to Section 7.1(l) hereof
occurring after the Agreement Date and prior to Maturity Date, provided, that
such Capital Stock does not permit early redemption, acceleration or any payment
of any obligations thereunder (other than payment in Capital Stock of such
Person) prior to six months after the Maturity Date.
          Section 2.2.3 Section 2.6(d) of the Credit Agreement shall be further
amended by adding new subsection (iii) which shall read in its entirety as
follows:
          (iii) On each of February 27, 2006, May 31, 2006, August 31, 2006 and
October 31, 2006 (each a “Principal Reduction Date”), Borrowers shall make a
mandatory prepayment in the amount of $2,500,000 each. Subject to the provisions
of Section 8.2(d) hereof, the payments due under this Section 2.6(d)(iii) shall
be applied, on a pro rata basis, to reduce the outstanding principal balance of
the Term Loans, and any surplus shall be applied to repay outstanding Revolving
Loans on a pro rata basis; provided that if such application of payments is not
permitted under Applicable Law with respect to Margin Stock, the payment due
under this Section 2.6(d)(iii) shall be applied in a manner consistent with
Applicable Law and satisfactory to the Administrative Agent and Requisite
Lenders. The Revolving Loan Commitments shall not be permanently reduced by the
amount of any application of a prepayment to Revolving Loans under this
Section 2.6(d)(iii).
          Section 2.2.4 Section 2.12 of the Credit Agreement shall be amended
and restated in its entirety to read as follows:
          Section 2.12 Use of Proceeds. The proceeds of the Revolving Loans
shall be used for the Borrowers’ general operating capital needs to the extent
not inconsistent with the provisions of this Agreement; provided that $3,000,000
of the Tranche B Revolving Loans must be used to (a) make rights fee payments to
universities in October and November 2005 and (b) repay a loan made by Robinson
to Borrowers in September 2005 to finance the payment of rights fee payments
owed to universities in September 2005 notwithstanding limitations set forth in
Sections 7.4 and 7.12; provided further that (i) the repayment referred to in
clause (b) of this Section from the proceeds of the Tranche B Revolving Loans
does not exceed $1,000,000 and (ii) no such repayment may be made to Robinson if
immediately after making such payment, the Collateral Margin (as defined in the
Robinson Pledge Agreement) shall be less than 135%.

4



--------------------------------------------------------------------------------



 



     SECTION 2.3 Amendment to Article 5. Article 5 of the Credit Agreement is
hereby amended by adding to new Section 5.23, which shall read in its entirety
as follows:
          Section 5.23 Subordinated Note. On or before December 31, 2005, the
Parent shall cause the maturity date of the Subordinated Note to be extended to
a date not earlier than December 31, 2006.
     SECTION 2.4 Amendment to Article 6. Article 6 is hereby amended by amending
and restating Section 6.8 in its entirety to read as follows:
          Section 6.8 Robinson Financials. On or before March 31, 2005, personal
financial statements for Robinson for the year ended December 31, 2004, and on
or before March 31, 2006, personal financial statements for Robinson for the
year ended December 31, 2005.
     SECTION 2.5 Amendments to Article 7. Article 7 is hereby amended as
follows:
          Section 2.5.1. Section 7.1(m) of the Credit Agreement is hereby
amended and restated in its entirety to read as follows:
          (m) subordinated Indebtedness that (i) is outstanding on the Agreement
Date, (ii) is owed to Robinson, (iii) does not exceed $6,050,000 in the
aggregate, (iv) does not have a maturity date earlier than December 31, 2006;
and (v) is in form and substance reasonably satisfactory to the Administrative
Agent; and
          Section 2.5.2. Section 7.15 of the Credit Agreement is hereby amended
and restated in its entirety to read as follows:
          Section 7.15 Interest Coverage Ratio. The Borrowers shall not permit
the ratio of the sum of (a) Adjusted EBITDA (excluding from Adjusted EBITDA for
purposes of this Section only any extraordinary gains or losses) for the
relevant Measurement Period (as defined below), and (b) the aggregate Additional
Investments made during the relevant Measurement Period to Interest Expense for
the relevant Measurement Period to be less than the ratio indicated below as of
the fiscal quarter ending date set forth below:

      Fiscal Quarter Ending Date   Ratio
November 30, 2004
  1.50 to 1.00
 
   
February 29, 2005
  1.50 to 1.00
 
   
May 31, 2005
  1.50 to 1.00
 
   
August 31, 2005
  1.50 to 1.00

5



--------------------------------------------------------------------------------



 



      Fiscal Quarter Ending Date   Ratio
November 30, 2005
  1.35 to 1.00
 
   
February 29, 2006
  1.50 to 1.00
 
   
May 31, 2006
  1.75 to 1.00
 
   
August 31, 2006
  1.75 to 1.00

As used herein, “Measurement Period” shall mean, with respect to any fiscal
quarter ending date set forth above through and including August 31, 2005, that
portion of the fiscal year ended on such fiscal quarter ending date and for
fiscal quarters ending after August 31, 2005, the cumulative four quarter
periods ending on the fiscal quarter ending date.
     SECTION 2.6 Amendment to Article 8. Article 8 is hereby amended by amending
and restating Section 8.1(c) of the Credit Agreement in its entirety to read as
follows:
          (c) The Parent, any Borrower or Robinson shall default in the
performance or observance of any agreement or covenant in Section 5.1, 5.5, 5.7,
5.19, 5.20, 5.22 or 5.23, or in Article 6 or Article 7 hereof, in the Robinson
Guaranty or in any Security Document;
     SECTION 2.7 Amendments to Article 9. Section 9.15 of the Credit Agreement
shall be amended by adding new subsection (e) which shall read in its entirety
as follows:
          (e) Each Lender and each Issuing Bank hereby consents and agrees to a
release, on or immediately after each Principal Reduction Date, of collateral
pledged by Robinson pursuant to the Robinson Pledge Agreement (the “Released
Collateral”); provided, that (i) the fair market value of the Released
Collateral on or immediately after any Principal Reduction Date shall not exceed
the sum of (y) $1,000 plus (z) the scheduled mandatory principal payment made on
such Principal Reduction Date and applied to reduce the outstanding principal
balance of the Term Loans, all as in accordance with Section 2.6(d)(iii),
(ii) on each date of such release, immediately after giving effect to such
release, the Collateral Margin (as defined in the Robinson Pledge Agreement)
shall not be less than the applicable Minimum Collateral Margin (as defined in
the Robinson Pledge Agreement), and (iii) if any ownership certificate is
delivered by the Administrative Agent to Robinson or an agent of Robinson in
order to have a replacement ownership certificate issued to facilitate the
release of the Released Collateral, such replacement stock certificate
representing all shares of stock included on the certificate so delivered by the
Administrative Agent, but not intended to be included as Released Collateral,
must be delivered to the Administrative Agent within 20 days of the date of such
delivery by the Administrative Agent. Each Lender and each Issuing Bank directs
the Administrative Agent to execute, deliver and file such termination and
partial release statements and take such other actions as are necessary to
release Liens in

6



--------------------------------------------------------------------------------



 



favor of the Administrative Agent on the Released Collateral pledged under the
Robinson Pledge Agreement.
     SECTION 2.8 Amendments to Schedules. Schedules 1, 4.1(d), 4.1(h), 4.1(l),
4.1(m), 4.1(w), 5.11, 5.15, and 7.6 to the Credit Agreement are hereby amended
and restated in their entirety and are replaced with Schedules 1, 4.1(d),
4.1(h), 4.1(l), 4.1(m), 4.1(w), 5.11, 5.15, and 7.6, respectively, attached
hereto.
     SECTION 3. Conditions to Effectiveness. The effectiveness of this Amendment
is subject to satisfaction of the following conditions and the provisions of
Section 6:
     (a) receipt by the Administrative Agent from each of the parties hereto of
duly executed counterparts of this Amendment signed by such party.
     (b) the fact that the representations and warranties of each of the
Borrowers contained in Article 4 of the Credit Agreement and Section 6 of this
Amendment shall be true on and as of the date hereof;
     (c) receipt by the Administrative Agent from each of the parties thereto of
a duly executed counterpart of the Robinson Pledge Amendment in form and
substance satisfactory to the Administrative Agent;
     (d) receipt by the Administrative Agent of legal opinions of Troutman
Sanders LLP, counsel to the Guarantors, Bull Run, Capital and Datasouth, and
Dinsmore & Shohl LLP, counsel to Host, each with respect to this Amendment in
form and substance satisfactory to the Administrative Agent;
     (e) receipt by the Administrative Agent with respect to each Credit Party,
as applicable, of (i) a true, correct and complete certified copy of the
resolutions of such Credit Party authorizing the execution, delivery and
performance by such Credit Party of this Amendment, (ii) a certificate of
incumbency with respect to each officer executing this Amendment on behalf of
such Credit Party, (iii) a certificate of good standing from the Secretary of
State for the jurisdiction of such Credit Party’s incorporation, and (iv) a
closing certificate executed by an Authorized Signatory of such Credit Party in
form and substance satisfactory to the Administrative Agent;
     (f) receipt by the Administrative Agent of a duly executed Tranche B
Revolving Loan Note to the order of each Tranche B Revolving Lender in the
amount of such Tranche B Revolving Lender’s pro rata share of the Tranche B
Revolving Loan Commitment;
     (g) receipt by the Administrative Agent of satisfactory evidence that upon
the effectiveness of this Amendment, the Borrowers and the Lenders shall be in
full compliance with Regulations T, U and X of the Board, including evidence
that the sum of the aggregate principal amount of the Loans plus the Letter of
Credit Obligations will not exceed an amount equal to the sum of (i) 100% of the
then current fair market value of all Collateral (other than Collateral
constituting Margin Stock) plus (ii) 50% of the then current market value of all
Collateral constituting Margin Stock;

7



--------------------------------------------------------------------------------



 



     (h) receipt by the Administrative Agent of a Solvency Certificate of the
Borrowers on a consolidated basis with each of their Subsidiaries executed by
the Chief Financial Officer of the Parent and Host, regarding the solvency and
financial condition of the Borrowers and their Subsidiaries, that all internally
prepared financial statements fairly present the financial condition of the
Borrowers and their subsidiaries for the periods and as of the dates to which
they relate, in form and substance satisfactory to the Administrative Agent,
together with copies of financial projections through August 31, 2006;
     (i) receipt by the Administrative Agent of copies of the draft unaudited
financial statements of the Parent and its Subsidiaries for the fiscal year
ended August 31, 2005;
     (j) receipt by the Administrative Agent of a written certificate from the
Borrowers and the Parent stating that all representations and warranties made in
the Loan Documents are true and correct in all material respects as to the date
hereof (except for representations and warranties made as of a particular date);
and
     (k) payment by the Borrowers of all fees and expenses owing to the
Administrative Agent and the Lenders in connection with the preparation,
negotiation and execution of this Amendment, as well as in connection with the
transactions contemplated herein, including, without limitation, all reasonable
fees and expenses of counsel to the Administrative Agent.
     SECTION 4. Other Loan Documents. Each Guarantor and Pledgor confirms,
acknowledges and agrees that each Loan Document to which it is a party is and
remains in full force and effect and shall cover the Loans as amended and
modified by this Amendment. No Loan Document shall in any way be impaired,
discharged, diminished, or released by this Amendment or the documents and
instruments contemplated hereby. Except as amended and modified hereby, the Loan
Documents shall be, and remain, in full force and effect. The Lenders hereby
consent to the terms of this the Robinson Pledge Amendment.
     SECTION 5. No Other Amendment. Except for the amendments set forth above
and in the Robinson Pledge Amendment, the text of the Credit Agreement, the
Robinson Pledge Agreement and other Loan Documents shall remain unchanged and in
full force and effect. This Amendment is not intended to effect, nor shall be
construed as, a novation. The Credit Agreement, the Robinson Pledge Agreement,
the other Loan Documents, this Amendment and the Robinson Pledge Amendment shall
be construed together as a single agreement. Nothing herein contained shall
waive, annul, vary or affect any provision, condition, covenant or agreement
contained in the Credit Agreement or Robinson Pledge Agreement, except as herein
amended or amended in the Robinson Pledge Amendment, nor affect or impair any
rights, powers or remedies under the Credit Agreement or Robinson Pledge
Agreement as hereby amended. The Lenders and the Administrative Agent do hereby
reserve all of their rights and remedies against all parties who may be or may
hereafter become secondarily liable for the repayment of the Notes or the
Obligations. Each of the Borrowers promises and agrees to perform all of the
requirements, conditions, agreements and obligations under the terms of the
Credit Agreement, as heretofore and hereby amended, the Credit Agreement, as
amended, being hereby ratified and affirmed. Each of the Borrowers hereby
expressly agrees that the Credit Agreement and Robinson Pledge Agreement, each
as amended, and the Notes are in full force

8



--------------------------------------------------------------------------------



 



and effect. To the extent that any of the other Loan Documents shall conflict
with or otherwise contradict the Credit Agreement, as amended by this Amendment
(including any consents and waivers herein provided), the terms of the Credit
Agreement, as amended hereby, shall control.
     SECTION 6. Representations and Warranties. Each of the Credit Parties
hereby represents and warrants to each of the Lenders as follows:
     (a) No Default under the Credit Agreement, nor any other event or condition
constituting a default under any other Loan Document, has occurred and is
continuing unwaived by the Lenders on the date hereof.
     (b) Each of the Credit Parties has the power and authority to enter into
this Amendment and to do all acts and things as are required or contemplated
hereunder to be done, observed and performed by it.
     (c) This Amendment has been duly authorized, validly executed and delivered
by one or more authorized officers of each of the Credit Parties and constitutes
the legal, valid and binding obligation of each of the Credit Parties,
enforceable against each of the Credit Parties in accordance with its terms,
provided that such enforceability is subject to general principles of equity.
     (d) The execution and delivery of this Amendment and the performance by
each of the Credit Parties of its obligations hereunder do not and will not
require the consent or approval of any regulatory authority or governmental
authority or agency having jurisdiction over any Credit Party, nor be in
contravention of or in conflict with the certificate of incorporation or bylaws
of any Credit Party, or the provision of any statute, or any judgment, order,
indenture, instrument, agreement or undertaking, to which any Credit Party is
party or by which any Credit Party’s assets or properties are or may become
bound.
     SECTION 7. Counterparts. This Amendment may be executed in multiple
counterparts, each of which shall be deemed to be an original and all of which,
taken together, shall constitute one and the same agreement.
     SECTION 8. Governing Law. This Amendment shall be construed in accordance
with and governed by the laws of the State of Georgia, without regard to the
conflict of laws principles thereof, except to the extent otherwise provided in
the Loan Documents.
     SECTION 9. Joinder of Existing Guarantors and Pledgors. Each Guarantor and
Pledgor confirms, acknowledges and agrees that each Loan Document to which it is
a party is and remains in full force and effect and shall cover the Loans as
amended and modified by this Amendment and the Robinson Pledge Amendment. No
Loan Document shall in any way be impaired, discharged, diminished, or released
by this Amendment, the Robinson Pledge Amendment or the documents and
instruments contemplated hereby. Except as amended and modified hereby, or by
the Robinson Pledge Amendment, the Loan Documents shall be, and remain, in full
force and effect.
[SIGNATURES APPEAR ON FOLLOWING PAGES]

9



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have executed and delivered, or have
caused their respective duly authorized officers or representatives to execute
and deliver, this Amendment as of the day and year first above written.

                  BORROWERS:    
 
                BR HOLDING, INC.    
 
           
 
  By:   /s/ FREDERICK J. ERICKSON   (Seal)
 
                Name: Frederick J. Erickson         Title: Vice President -
Finance    
 
                CAPITAL SPORTS PROPERTIES, INC.    
 
           
 
  By:   /s/ FREDERICK J. ERICKSON   (Seal)
 
                Name: Frederick J. Erickson         Title: Vice President    
 
                HOST COMMUNICATIONS, INC.    
 
           
 
  By:   /s/ FREDERICK J. ERICKSON   (Seal)
 
                Name: Frederick J. Erickson         Title: Vice President    
 
                DATASOUTH COMPUTER CORPORATION    
 
           
 
  By:   /s/ FREDERICK J. ERICKSON   (Seal)
 
                Name: Frederick J. Erickson         Title: Executive Vice
President - Finance & Admin.    
 
                PARENT:    
 
                BULL RUN CORPORATION, as a Guarantor    
 
           
 
  By:   /s/ FREDERICK J. ERICKSON   (Seal)
 
                Name: Frederick J. Erickson         Title: Vice President -
Finance    

10



--------------------------------------------------------------------------------



 



              LENDERS:
 
            WACHOVIA BANK, NATIONAL ASSOCIATION, as Administrative Agent and as
a Lender
 
       
 
  By:   /s/ JOE MYNATT
 
            Name: Joe Mynatt     Title: Director
 
            DEUTSCHE BANK TRUST COMPANY AMERICAS
 
       
 
  By:   /s/ SUSAN L. LEFEBVRE
 
            Name: Susan L. LeFebvre     Title: Director
 
       
 
  By:   /s/ LANA GIFAS
 
            Name: Lana Gifas     Title: Vice President
 
            BANK OF AMERICA, N.A.
 
       
 
  By:   /s/ KEN BAUCHLE
 
            Name: Ken Bauchle     Title: Senior Vice President
 
            BANK ONE, N.A.
 
       
 
  By:   /s/ CHERYL HARDIN
 
            Name: Cheryl Hardin     Title: Vice President
 
            FIFTH THIRD BANK
 
       
 
  By:   /s/ HOLLY BRANHAM
 
            Name: Holly Branham     Title: CRM-AC

11



--------------------------------------------------------------------------------



 



     This Amendment is hereby acknowledged by, consented and agreed to, and duly
executed and delivered as of the day and year first above.

                  GUARANTORS:    
 
                HOOP-IT-UP INTERNATIONAL    
 
           
 
  By:   /s/ FREDERICK J. ERICKSON   (Seal)
 
                Name: Frederick J. Erickson         Title: Vice President    
 
                /s/ J. MACK ROBINSON   (SEAL)                         J. Mack
Robinson    
 
                PLEDGOR:    
 
                /s/ W. JAMES HOST   (SEAL)                         W. James Host
   

12